Case:16-17141-JGR Doc#:125 Filed:01/28/19                    Entered:01/28/19 12:24:51 Page1 of 1




      UNITED STATES BANKRUPTCY COURT FOR THE STATE OF COLORADO

      Debtor 1:_Dennis K. Obduskey                                    Case No: 16-17141 JGR
                First Name Middle Name     Last Name

      Debtor 2: _     _____________________                           Chapter 13
                First Name   Middle Name    Last Name




      Order Approving Stipulation Allowing and Approving Administrative Fees
      and Expenses Pursuant to 11 U.S.C. § 503 (b) and 1326(a)(2)

      Roberson Law, LLC, as attorney for the debtor, is allowed a fee for services herein of $8,000.00
      and reimbursement of out-of-pocket expenses of $ 0.00. Counsel received $3,000.00 prepetition.
      The remaining balance, $5,000.00, is payable out of undistributed funds, currently held by the
      Chapter 13 Trustee.

      IT IS FURTHER ORDERED that the hearing scheduled for January 29, 2019 is VACATED.




      DATED: January 28, 2019                           BY THE
                                                            HE COURT:
                                                               COU
                                                                O RT:


                                                             __
                                                              ________
                                                                     ____
                                                                        ___
                                                                          _ ___
                                                        __________________________________
                                                             dS
                                                        United  tate
                                                                   es Ba
                                                               States B nkrupt Judge
                                                                      Bankruptcy
